Cook, J.,
concurring in judgment. I concur in judgment based on the reasoning set forth in my dissenting opinion in Littrell v. Wigglesworth (2001), 91 *219Ohio St.3d 425, 746 N.E.2d 1077, and in my opinion concurring in part and dissenting in part in Clark v. Scarpelli (2001), 91 Ohio St.3d 271, 744 N.E.2d 719.
Elk & Elk Co., L.P.A., and Todd 0. Rosenberg, for appellants.
Baran, Piper, Tarkowsky, Fitzgerald & Thies Co., L.P.A., Gregory G. Baran and Kelly L. Badnell, for appellee.
Moyer, C. J., and Lundberg Stratton, J., concur in the foregoing opinion.